OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                          AUSTIN




t!onorubloJohn ii.Szlth
County Auditor
           County
Ml0 i:lLIto,
Palo finto, Texus


Gear sir:




questi~ an o2inio.nof th
following lncuiries:




                                    c&'&n fees have
                                   ollector for prfor-
                                   Clerk and Tax Col-
                                   e gnid to tke Couuty
                                    titled to then?"
                                 St Cuotod paTaQ'aph of
                                 leotloa 0r delinquent
                                 hat  this departmnt in
                                 o. 6, of ths ':onthly
                                 ptanlbcr,   1639, has dis-
                                 EIIC~OS~S~   hcXWAth a
                                 ra.your second ?Luestion
                                 roparly clnsslfied as
                                 thoss years the offl-
cers were subjeot to the mxlnun fea statute.
          In aonsiderlng yam first inquiry, wa have da-
tertincd that the poyulztion of :a10 Ilntc County Cdto
novor in its history b+en o~ual to or in 3xcess of 25,000
                                                                     El!31


   Honorable John E. Smith, pa@   2


   inhabitants. According to your letter, such county has
   always operntsd under the fee law sinoe its earrctm9nt.
   Ee find, toxovcr, that the 1910 Federal census cevc ~a10
   Pinto County a population of 19,500 inhabitants. This
   population census is 1m;ortant as It had the effect of
   ohan&2 the classificationof t~heofficers of :;a10Finto
   County, requiring then to make the reports and k~epthe
   stotoments, bringing them under the operation of the maxi-
   mum fee law. (See Art1016 5681, R.C.S. 1911).
             Effective December 1, 12S7, the 25th Legislature
   enacted what is knovm es the ::arinur~.
                                         Peo Statute, being
   chapter 5 of the Coneral Lav?~of Texas, First Called Ses-
   sion, kotr of 1697, fixinc,and limltin~ ttief6e5 af the
   officers nazed in zection 10 tbsreof.   In Section 11 of
   this hot, It was provided that all fees collectedin ex-
   .COSOof the maxlrnz~amount allovitdtherein to the officers
   for their services and for the services of their deputies
   and assistants were to be paid to the county treasurer,
   prooide~dthat where any offioer did not collect his mexiz~
   amount for any fi3cAl yenr, and who reported delinquent
   fees; ho IUS entitled to retain when collected, such part
   as sufficient to complete the maximum compensatfonfor the
   year In which delfliquentfees were chargad, and also rettin
   the one-fourth of the excess belonging to hi:?.
               Friar to the effectivo.dateof this Act of.1297,
    all the officer6 named.thereinwere allmod to retain all
    their fees authorizedto be collected. 8ince tbe cffootivo
    date of said dot, hozever,the I,e@lature has seen fit to
    limit and fix the maximu? amount of rees such officersmay
   ~,r,etain,confining the smallor counties or thoso with popu-
   .Latlon less than 2'5,000under the iorrerbracket. ?he maxi-
 - mum mount    of fees each officer named was allowed to retain,
    was changed fro3 time to ttnloby subsequent Legislatures,
    with that portion fixed as EI.I allowance of excess fees in-
    creased from one-i'ourth to one-third by the Slst LeClslature,
~' nets 1950, 4th Called 3ession, Ch. 2O.(Ses Article 2891,
  . V.i.C.S.)..
             vndcr the aforcraentionedAat of lES7, counties
   having a populatron of 15,000 or less, ho.zover,were by
   operation of the provisionsof Section 17 of th8 ;rctexengt-
   ed from cor&15 ucdor its provisions. Section 17 NBS car-
   ried forward it the Revised Civil statutes of Texas, 1911,
   as Article 3866.
                                                                  892

Honorable John H. Smith, pace 3


          hy the Acts of 1913, 33rd L;oSisl;iturc, th. 121,
the provision allowi~15the exeqtion of coutles of 15,000
or less inhabitantswas cmx~Ced, 80 as to eseqt all coun-
ties of Z5,OOO or loss inhabitants,the poQulstl0nt.obe
detemined by the 1910 Federal CJSSUS. This ?,ctwAs clfec-
tivo SeCmber 1, 1Clln. See Cameron County vs. %or (Corn.
               (25) 433, nff. 42 S..li’.
rAFp.)61 S. ':i.                         (213)653; ?:oorzxm VS.
Tarill, 109 Yex. 173, 202 8. ir.727.
          In 1919, the 36th Le&lslsture,Acts 1919, Cha?ter
ISa, repeulaa .'lrtiole-3a98,
                            aeviscd statutes, 1911 (Ocction
17 Ch. 5, acts 1597 lst,C. S. 25th Lc3.) the effect of
which vi'rls
          to bring the officsrs of counties with populction
of 25,000 or less within the operation or tha ::axizwzFee
Law. This Act was effective June la, 1919..
          I:o%-ever,
                   the 38th Legislature,Acts 1923 Chiipter
181, reenacted tho provisions of Article 3SQb, 3evIeed Stat-
utes, 1911, ropevled by the 36th Legislature,the effect of'
which operate6 again to exe@ the offlccrs, except district
attorneys, of counties hwing a population of 25,OCO inhabi-
tants or less &ccordinG to the last United States census.
This luw WZISeffeotive 'June13, lQ23.
          AS to the period from June 18, 1919, cozpletirg
the fiscal year, this departzontheld in en opinion renOered
by Em.  Erwm 3ryac;t,lain;:Zo. 2191 in book 54, pace 19 of
the Biennicl itenortaof the ;Atorncy Genera, 1918-20 tbot
all officers v;ci~e
                  placed under the Ililxizxu~~
                                           fee provisjons
and nust rrzketheir reports end keep t&c stotezxntsfor the
umxpirad portion of that fiscal ysm endinf hovE13tor3O,
1923. It vmla by analog follosfthat with the reenactment
of this provision by tho'3Sth Ler,islsture,a report would
have to be za0e SIXIthe statements kept covaricg that por-
tion oi'the fiocal. ear u to Jrtlle13, 1923, when the offi-
cers IiPed in uticfe 38d -3586 in counties having s popula-
tion of 25,000 or less inhabit&de were not subject to the
~axim~21m3 stetutes.
          Effective January 1, 1931, the 41st I&iSlature,
Acts 1930, 4th C. S., Ch. 20, rcpezled Uilcle 3900, ?.evised
civil statutes 1925, and axendoa various provisionsof the
Z:aximm Fee Lax end pastimlarl~the provisia~~s    of this Aot
operated upon and brought bnck under the ~~~xi~u~F'ceLsvr,
all counties of the lowr bracket whose populationwv3.s    less
tbvl 25,000 en8 rcc_uiredthe reports of cl1 officers of such
counties. Since Jonwry 1, 1931, nil officers ruxe6 within
the ~vevi~lo~s of said .'ict
                           and amn?.nents, in countiesvxith
the 6x10 po7ulztion status a3 i‘aloSinto, have beer.subject
Honorable John H. Smith,’paSe 4


to tha provlslons of the Xaximm Fee Law, and such offloers
 . _ been and a?? re uired to make the rcporta and keep the
have
statements proviaed 4IIthe law. Se0 Articles 3891, 3892,
3297, Vernon’s Annotated Civil Statutes, end Artioles 3896,
3898 and 3899, Revised Civil Statutes 1925, end amndatents.
          Palo Pinto Couaty, having a population of leas than
20,000 Inhabitantsaocording’to the 1930 Federal census, and
continuing to oo.Dpessateits officora on the basis of fees
earsed, such county would not be affected b the solary bill,
Aots of 1935, 44th LeSlslature, 2nd C. S., Eh.465, end amnd-
raents. (Artlole 39126, Seo. 1 et seq. Yernon’s Annotated
Civil Statutes.)
          ,:Itis therefore, the opinion of this departclent
that all.,‘cXiicera naxed in the :Iaximm Fee Acts in .oounties
v&o53 population status of prior years take that of Falo
Pinto County, and whore the officers have remined ooslpen-
sated on an annual fee basis, were authorized to retain all
their legal fees oolleoted without regard to the mtxinus and
exoess linits authorized by the l~aximmi yee Statutes, for
all years previous to January 1, 1931, exoe?tlng the periods
iron tho publication of the 1910 Federal census to Deotmber
1, 1914, when the population of ?a10 Pinto County was shown
to be in exoess oi 15,000 inhabitantsand the period from
June 18, 1919, to June 13, 1923, when the reenaoted Artiole
3898, Revised Civil Statutes, 1911, becazzeeffective, (See
Article 3900, R.C.S. 19251 during which tizzethe of’fioersof
such oounties were subjeot to the Xaximm Fee provJ.sions.
The fees earned duriag such years, when collected,should be
paid direct to the officers who earned than.

                                          Years very truly
                                   ATT0


                                   BY.




            ATTORCEY GElZFtALOF TEXAS